DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 7 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose a method of manufacturing an electrical connection socket for relaying transmission and reception of an electrical signal between a first electrical component and a second electrical component, the electrical connection socket comprising: a metal housing including a communication hole for communicating between an upper surface of the metal housing and a lower surface of the metal housing, the metal housing being disposed such that the first electrical component is disposed at the lower surface, and that the second electrical component is disposed at the upper surface, wherein the metal housing being configured by connecting an upper plate and a lower plate, the communication hole being configured by communicating a first through hole formed In the upper plate and a second through hole formed in the lower plate, the first through hole having a first reduced diameter portion In the upper area thereof, and the second through hole having a second reduced diameter portion In the lower area thereof; a signal pin disposed apart from an inner wall surface of the communication hole in the communication hole such that one end of signal pin is electrically connected to a terminal of the first electrical component and that another end of the signal pin is electrically connected a terminal of the second electrical component; a first holding member having an annular shape and press-fitted and fixed in the communication hole in an upper region in the communication hole; and a second holding member having an annular shape press-fitted and fixed to an outer peripheral surface of the signal pin in a lower region in the communication hole; and the method comprising; 
a first step of preparing the upper plate, and press-fitting and fixing the first holding member into the first reduced diameter portion of the first through hole by pushing the first holding member into the first through hole of the upper plate from the lower side of the first through hole; a second step of inserting the signal pin into the first through hole of the upper plate from the lower side of the first through hole, with the second holding member being press-fitted and fixed in the lower region of the signal pin; and a third step of connecting the lower plate to the upper plate, and fixing the signal pin via the first holding member and the second holding member In the communication hole, with the second holding member being engaged with the second reduced diameter portion by sandwiching the signal pin by the upper plate and lower plate as required in combination with other limitations of this claim.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831